DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claim 1-2, 6, and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Palmer (US9116625) in view of Golla (US  20100274961), and Jain (US 20060143373) and Sallese (US 20200319821)

As per claim 1. Palmer discloses An apparatus, comprising: a memory device (Palmer: Fig. 1, channel memories 110-1~N); and a command component coupled to the memory component (Palmer: Fig. 1, controller 108); wherein the command component is configured to: receive commands each associated with accessing a physical address in the memory component (Palmer: Column 5, lines 1-34. Where incoming commands 112 are received at controller 108 from the host 102.  The incoming commands 112 contain associated logical addresses with corresponding physical addresses); track which of the received commands: are active; and are pending (Palmer: "A comparison of the nodes in the tree data structure 116 can be made to determine whether to place the incoming commands 112 in the pending command queue 118 or the active command queue 120. If overlap of an incoming command 112 with a command in the active command queue 120 is detected, then the incoming command 112 is placed in the pending command queue 118" (column 5, lines 15-21)); and delay the pending commands associated with a particular physical address  active commands are executed (Palmer: "Processing of the commands in the pending command queue 118 can be delayed for a period of time (e.g., until a number of active commands have been executed and removed from the active command queue 120)" (column 5, lines 27-31)); wherein, in response to execution of the previously received command associated with the same physical address, the command component is configured to convert the pending command to an active command (Palmer: Column 10, line 62 - column 11, line 8. The pending command is converted to an active command when the previously received command has been completed and removed from the active queue) 
A particular time period..  (e.g., Processing of the commands in the pending command queue 235 can be delayed for a time period (e.g., until a number of commands from the active command queue 231 have been executed and removed from the active command queue 231)., col 10:50-60; for controlling access to the number of memory devices 110-1, . . . , 110-N and/or for facilitating data transfer between the host 102 and memory devices 110-1, . . . , 110-N, col 4:65-67).

Palmer does not disclose, but Golla discloses  
wherein the command component includes a content-addressable memory (CAM) configured to store each physical address, of a plurality of physical addresses of the memory device, associated with a received command in an entry in the CAM (e.g., LMT 310 implemented as a CAM.  The use of a CAM architecture allows the processor to perform high-speed searching of the LMT by supplying a search value (e.g., including logical register and thread id) and then receive an indication as to whether any entries in the CAM match that search value, 0091 Fig. 3A);
	a logical to physical (L2P) component coupled to the command component and configured to (e.g., FIG. 3A a depiction of the organization ofl map logical map table (LMT) 310, 0084):
		convert data received from a host and associated with a logical address to be associated with a physical address (e.g., mappings between logical and physical registers, 0084): and
		send the received data and the associated physical address to the command component (e.g., FIG. 3A by the arrows showing that various entries 315 in LMT 310 correspond to certain ones of physical registers 360, 0086 Fig. 3A):

	and the associated physical address (e.g., MT 310 may thus be thought of as "physically indexed," in that each entry 315 is dedicated to a particular physical register and is configured to store rename information indicating whether that physical register is currently being used to rename a logical register, and, if so, what logical register is currently being renamed using that physical register, 0086).

	track, using the CAM, which of the received commands associated with physical addresses (e.g., maintain queues of pending L2 requests and to arbitrate among pending requests to determine which request or requests may be conveyed to L2 cache 105 during a given execution cycle, 0077). (e.g., eight separately addressable banks that may each be independently accessed, such that in the absence of conflicts, 0039).

It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the memory access and control of Palmer in view of Kowles, with Golla, providing the benefit of allows the processor to perform high-speed searching of the LMT by supplying a search value (e.g., including logical register and thread id) and then receive an indication as to whether any entries in the CAM match that search value (see Golla, 0091), for mapping logical to physical registers within computer processors (0002).

Palmer in view of Golla does not disclose, but  Jain discloses  
and send an additional command associated with a different physical address than the particular physical addresses, received subsequent to an active command associated with the particular physical address and subsequent to the delayed pending commands,
 to the memory device for execution prior to the delayed pending commands (e.g., non-RMW commands, e.g., read/write commands, for which a CAM hit does not occur are placed in the read command FIFO 116 or write command FIFO 118 as appropriate. Commands that must wait for other commands are place in the coherency command FIFO 120 to wait until a related command is completed. For example, when a RMW command is received, the read command can be launched to the pin interface 122 while the associated RMW command waits in the CAM to wait completion of the read operation… normal read and write operations can still proceed while a RMW command is waiting for its read data, 0044).
ordering write commands in a first-in first-out (FIFO) order (e.g., a mechanism to order memory read and write commands… pending queue, 0039-0040), wherein:
an initial write command that is associated with a physical address associated with an unexecuted command is prevented from being executed the initial write command is executed in response to the unexecuted command being executed (e.g., another command (e.g., read/write/RMW) is received that involves the same address, the command is stored in the CAM structure 104 by finding a free entry, invalidating it, and using its associated command storage field 112 to store the new command and connect it to the tail of linked list already attached to the entry associated with the CAM hit, 0042; a first command at the head of the queue is a write command, 0053);  and
subsequent write commands are prevented from being executed until the initial write command is executed (e.g., A read or write command at the head of the link list in the CAM 104' waits for an operation completed signal from pin interface logic 122 signaling that a write has completed or read data has been returned. After the operation completed signal is received, the pending commands for the same address can be serviced, 0052; Upon completion of the write operation, the pin interface generates a signal to indicate write completion, 0053).
It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the memory access and control of Palmer  with Golla, with Jain  providing the benefit of the pending commands for the same address can be serviced without requiring memory operations since the information resides in the data store field 202 of the CAM 104' (see Jain, 0052), multiple commands from the link list can be serviced if ordering rules are satisfied thereby making it possible to hide memory latency (0098), memory bandwidth is saved if there is a relatively high level of activity on a single queue (0100).

Palmer in view of Golla and Jain does not disclose, but  Sallese discloses  
associated with the particular physical address (e.g.,  operation 508 includes holding (e.g., delaying) the read command. In some approaches the read command is held in a queue. Moreover, the read command is preferably held until the active RMW operation is completed. Accordingly, operation 508 may include holding the read command for a predetermined amount of time before determining whether the active RMW operation has completed in decision 510. , 0086 Fig. 5; The relationship between logical and PBAs is managed in a LPT, 0080, Fig. 5).

It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the memory access and control of Palmer  with Golla’s disclosure of conflicts, with Jain with Sallese, providing the benefit of able to improve partial write operation performance by executing the corresponding RMW operations on NVRAM drives in hardware rather than relying on software. Accordingly, a RMW engine can be implemented in the command/data path which will be responsible for ensuring that only full write operation commands and data associated therewith are passed to downstream logic. Moreover, implementing CAM in hardware allows for search operations performed in a LBA table to be completed in a single clock cycle, thereby drastically reducing time delays. As a result, some of the embodiments included herein are able to ensure that read and/or write coherency is maintained for RMW operations while also significantly improving overall efficiency of the storage system (0076).


As per claim 2. Palmer discloses wherein the command component is configured to: determine that a previously received command that has not been executed is associated with the particular physical address (Palmer: "A comparison of the nodes in the tree data structure 116 can be made to determine whether to place the incoming commands 112 in the pending command queue 118 or the active command queue 120. If overlap of an incoming command 112 with a command in the active command queue 120 is detected, then the incoming command 112 is placed in the pending command queue 118" (column 5, lines 15-21). Where the previously received command is in an active command queue); and in response to the determination, place the received command into an execution queue (Palmer: "A comparison of the nodes in the tree data structure 116 can be made to determine whether to place the incoming commands 112 in the pending command queue 118 or the active command queue 120. If overlap of an incoming command 112 with a command in the active command queue 120 is detected, then the incoming command 112 is placed in the pending command queue 118" (column 5, lines 15-21). Where the pending queue is the execution queue.).  

claim 3. Palmer in view of Golla does not disclose, but  Jain discloses  
wherein the command component is configured to link the received command to the previously received command; however, Jain teaches wherein the command component is configured to link the received command to the previously received command (e.g.,  another command (e.g., read/write/RMW) is received that involves the same address, the command is stored in the CAM structure 104 by finding a free entry, invalidating it, and using its associated command storage field 112 to store the new command and connect it to the tail of linked list already attached to the entry associated with the CAM hit., 0042)

It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the memory access and control of Palmer  with Golla, with Jain  providing the benefit of the pending commands for the same address can be serviced without requiring memory operations since the information resides in the data store field 202 of the CAM 104' (see Jain, 0052), multiple commands from the link list can be serviced if ordering rules are satisfied thereby making it possible to hide memory latency (0098), memory bandwidth is saved if there is a relatively high level of activity on a single queue (0100).

As per claim 4. Palmer in view of Golla does not disclose, but  Jain discloses  
wherein the command component is configured to receive an indication that the previously received command has been executed (e.g., CAM 104' waits for an operation completed signal from pin interface logic 122 signaling that a write has completed or read data has been returned, 0052).
It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the memory access and control of Palmer  with Golla, with Jain  providing the benefit of the pending commands for the same address can be serviced without requiring memory operations since the information resides in the data store field 202 of the CAM 104' (see Jain, 0052), multiple commands from the link list can be serviced if ordering rules are satisfied thereby making it possible to hide memory latency (0098), memory bandwidth is saved if there is a relatively high level of activity on a single queue (0100).

As per claim 5. Palmer in view of Golla does not disclose, but  Jain discloses  wherein the command component is configured to, in response to receiving the indication, execute the received command (e.g., After the operation completed signal is received, the pending commands for the same address can be serviced, 0052).
It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the memory access and control of Palmer  with Golla, with Jain  providing the benefit of the pending commands for the same address can be serviced without requiring memory operations since the information resides in the data store field 202 of the CAM 104' (see Jain, 0052), multiple commands from the link list can be serviced if ordering rules are satisfied thereby making it possible to hide memory latency (0098), memory bandwidth is saved if there is a relatively high level of activity on a single queue (0100).

As per claim 6. Palmer discloses wherein the command component is configured to, in response to determining that the particular physical address has no active commands or pending commands that were received previously, executing the received command (Palmer: "If overlap of an incoming command with a command in the active command queue 120 is not detected, then the incoming command is placed in the active command queue 120" (column 5, lines 24-27)).  

As per claim 10. Palmer discloses A method, comprising: receiving, by a processing device (Palmer: Fig. 1, controller 108), a plurality of commands each associated with a physical address pertaining to a memory device (Palmer: Column 5, lines 1-34. Where incoming commands 112 are received at controller 108 from the host 102.  The incoming commands 112 contain associated logical addresses with corresponding physical addresses); tracking, by a processing device, each of the plurality of commands and their associated physical addresses and whether the commands have been executed (Palmer: "A comparison of the nodes in the tree data structure 116 can be made to determine whether to place the incoming commands 112 in the pending command queue 118 or the active command queue 120. If overlap of an incoming command 112 with a command in the active command queue 120 is detected, then the incoming command 112 is placed in the pending command queue 118. When the incoming command 112 is place in the pending command queue 118, nodes associated with the incoming command are removed from the tree data structure. If overlap of an incoming command with a command in the active command queue 120 is not detected, then the incoming command is placed in the active command queue 120" (column 5, lines 15-27)); determining whether a received command is associated with a physical address that is also associated with a non-executed command (Palmer: column 5, lines 15-27); in response to the received command being associated with a physical address also associated with the non-executed command, entering the received command into an execution queue and delaying execution of the received command (Palmer: column 5, lines 15-21. Where the comparison leads to an overlapping address hit, resulting in placement of the subsequently received command into a pending command queue); and in response to the received command being associated with either a physical address that is not associated with another command (Palmer: "If overlap of an incoming command with a command in the active command queue 120 is not detected, then the incoming command is placed in the active command queue 120" (column 5, lines 24-27)) or a physical address that is associated with another command that has been executed, executing the received command (Palmer: Column 10, line 62 - column 11, line 8. The pending command is converted to an active command when the previously received command has been completed and removed from the active queue).  
For a particular time period after the non-executed command (e.g., Processing of the commands in the pending command queue 235 can be delayed for a time period (e.g., until a number of commands from the active command queue 231 have been executed and removed from the active command queue 231)., col 10:50-60).

Palmer  does not disclose, but Golla discloses  
converting, by a logical to physical (L2P) component a logical address associated with each of the plurality of commands to be associated with a physical address in the memory device where data associated with each of the plurality of commands is located  (e.g., FIG. 3A a depiction of the organization ofl map logical map table (LMT) 310, 0084; mappings between logical and physical registers, 0084; FIG. 3A by the arrows showing that various entries 315 in LMT 310 correspond to certain ones of physical registers 360, 0086 Fig. 3A; LMT 310 may thus be thought of as "physically indexed," in that each entry 315 is dedicated to a particular physical register and is configured to store rename information indicating whether that physical register is currently being used to rename a logical register, and, if so, what logical register is currently being renamed using that physical register, 0086).
wherein the processing device uses a content-addressable memory (CAM) configured to store each physical address in the memory device associated with data corresponding to a received command in an entry in the CAM to track each of the plurality of commands and associated physical addresses (e.g., LMT 310 implemented as a CAM.  The use of a CAM architecture allows the processor to perform high-speed searching of the LMT by supplying a search value (e.g., including logical register and thread id) and then receive an indication as to whether any entries in the CAM match that search value, 0091 Fig. 3A; maintain queues of pending L2 requests and to arbitrate among pending requests to determine which request or requests may be conveyed to L2 cache 105 during a given execution cycle, 0077)
It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the memory access and control of Palmer in view of Kowles, with Golla, providing the benefit of allows the processor to perform high-speed searching of the LMT by supplying a search value (e.g., including logical register and thread id) and then receive an indication as to whether any entries in the CAM match that search value (see Golla, 0091), for mapping logical to physical registers within computer processors (0002).

Palmer in view of Golla does not disclose, but  Jain discloses  
and send an additional command associated with a different physical address than the particular physical addresses, received subsequent to an active command associated with the particular physical address and subsequent to the delayed pending commands,
 to the memory device for execution prior to the delayed pending commands (e.g., non-RMW commands, e.g., read/write commands, for which a CAM hit does not occur are placed in the read command FIFO 116 or write command FIFO 118 as appropriate. Commands that must wait for other commands are place in the coherency command FIFO 120 to wait until a related command is completed. For example, when a RMW command is received, the read command can be launched to the pin interface 122 while the associated RMW command waits in the CAM to wait completion of the read operation… normal read and write operations can still proceed while a RMW command is waiting for its read data, 0044).
ordering write commands in a first-in first-out (FIFO) order (e.g., a mechanism to order memory read and write commands… pending queue, 0039-0040), wherein:
an initial write command that is associated with a physical address associated with an unexecuted command is prevented from being executed the initial write command is executed in response to the unexecuted command being executed (e.g., another command (e.g., read/write/RMW) is received that involves the same address, the command is stored in the CAM structure 104 by finding a free entry, invalidating it, and using its associated command storage field 112 to store the new command and connect it to the tail of linked list already attached to the entry associated with the CAM hit, 0042; a first command at the head of the queue is a write command, 0053);  and
subsequent write commands are prevented from being executed until the initial write command is executed (e.g., A read or write command at the head of the link list in the CAM 104' waits for an operation completed signal from pin interface logic 122 signaling that a write has completed or read data has been returned. After the operation completed signal is received, the pending commands for the same address can be serviced, 0052; Upon completion of the write operation, the pin interface generates a signal to indicate write completion, 0053).

It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the memory access and control of Palmer  with Golla, , with Jain  providing the benefit of the pending commands for the same address can be serviced without requiring memory operations since the information resides in the data store field 202 of the CAM 104' (see Jain, 0052), multiple commands from the link list can be serviced if ordering rules are satisfied thereby making it possible to hide memory latency (0098), memory bandwidth is saved if there is a relatively high level of activity on a single queue (0100).

Palmer in view of Golla and Jain does not disclose, but  Sallese discloses  
associated with the particular physical address is execute (e.g.,  operation 508 includes holding (e.g., delaying) the read command. In some approaches the read command is held in a queue. Moreover, the read command is preferably held until the active RMW operation is completed. Accordingly, operation 508 may include holding the read command for a predetermined amount of time before determining whether the active RMW operation has completed in decision 510. , 0086 Fig. 5; The relationship between logical and PBAs is managed in a LPT, 0080, Fig. 5).

It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the memory access and control of Palmer  with Golla’s disclosure of conflicts, with Jain with Sallese, providing the benefit of able to improve partial write operation performance by executing the corresponding RMW operations on NVRAM drives in hardware rather than relying on software. Accordingly, a RMW engine can be implemented in the command/data path which will be responsible for ensuring that only full write operation commands and data associated therewith are passed to downstream logic. Moreover, implementing CAM in hardware allows for search operations performed in a LBA table to be completed in a single clock cycle, thereby drastically reducing time delays. As a result, some of the embodiments included herein are able to ensure that read and/or write coherency is maintained for RMW operations while also significantly improving overall efficiency of the storage system (0076).


As per claim 11. Palmer discloses comprising: designating a received command as an active command in response to the received command being associated with a physical address that is not associated with another command (Palmer: "If overlap of an incoming command with a command in the active command queue 120 is not detected, then the incoming command is placed in the active command queue 120" (column 5, lines 24-27)); designating the received command as a pending command in response to the received command being associated with a physical address that is associated with an active command, wherein the active command is a command that has not been executed (Palmer: "A comparison of the nodes in the tree data structure 116 can be made to determine whether to place the incoming commands 112 in the pending command queue 118 or the active command queue 120. If overlap of an incoming command 112 with a command in the active command queue 120 is detected, then the incoming command 112 is placed in the pending command queue 118" (column 5, lines 15-21)).  
As per claim 12. Palmer in view of Golla does not disclose, but  Jain discloses  
in response to designating the received command as the pending command, linking the active command with the pending command; (e.g., all RMW commands are placed in the CAM 104 as well as commands that "hit" the cache due to an address match in the address field 106. For each CAM entry, the command is stored in the command storage field 112. A next descriptor field 108 and a tail descriptor field 110 are used to manage a linked list structure. The next field 108 points to the next entry in the link and the tail field 110 points to the last entry in the link. After data is returned by the pin interface 122, the linked list in the CAM 104 is processed with pending memory commands executed according to the command stored in the command storage 112., 0043).
It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the memory access and control of Palmer  with Golla, with Jain  providing the benefit of the pending commands for the same address can be serviced without requiring memory operations since the information resides in the data store field 202 of the CAM 104' (see Jain, 0052), multiple commands from the link list can be serviced if ordering rules are satisfied thereby making it possible to hide memory latency (0098), memory bandwidth is saved if there is a relatively high level of activity on a single queue (0100).

claim 13. Palmer in view of Golla does not disclose, but  Jain discloses 
wherein, in response to the active command being executed, the pending command is executed based on the linking (e.g., Commands that must wait for other commands are place in the coherency command FIFO 120 to wait until a related command is completed. For example, when a RMW command is received, the read command can be launched to the pin interface 122 while the associated RMW command waits in the CAM to wait completion of the read operation, 0044).
It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the memory access and control of Palmer  with Golla, with Jain  providing the benefit of the pending commands for the same address can be serviced without requiring memory operations since the information resides in the data store field 202 of the CAM 104' (see Jain, 0052), multiple commands from the link list can be serviced if ordering rules are satisfied thereby making it possible to hide memory latency (0098), memory bandwidth is saved if there is a relatively high level of activity on a single queue (0100).

claim 14. Palmer in view of Golla does not disclose, but  Jain discloses 
comprising, in response to the active command being executed, designating the pending command as a next active command and sending the next active command to the memory component to be executed (e.g., Upon completion of the read operation, the associated RMW command is invoked and modified data based on the RMW command is written back to pin interface if no more commands exist in the link list, para 0044).

It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the memory access and control of Palmer  with Golla, with Jain  providing the benefit of the pending commands for the same address can be serviced without requiring memory operations since the information resides in the data store field 202 of the CAM 104' (see Jain, 0052), multiple commands from the link list can be serviced if ordering rules are satisfied thereby making it possible to hide memory latency (0098), memory bandwidth is saved if there is a relatively high level of activity on a single queue (0100).

Claim 15. Palmer discloses A system, comprising:
 a memory device  (Palmer: Fig. 1, channel memories 110-1~N);; 
a command component coupled to the memory device (Palmer: Fig. 1, controller 108);, the command component comprising a content-addressable memory (CAM), 
and a processing device coupled to the memory device to perform operations comprising: receiving host commands or firmware commands each associated with a physical address of a plurality of physical addresses pertaining to data stored in the memory device (Palmer: Column 5, lines 1-34. Where incoming commands 112 are received at controller 108 from the host 102.  The incoming commands 112 contain associated logical addresses with corresponding physical addresses); 
A particular time period , is executed(e.g., Processing of the commands in the pending command queue 235 can be delayed for a time period (e.g., until a number of commands from the active command queue 231 have been executed and removed from the active command queue 231)., col 10:50-60).

Palmer  does not disclose, but Golla discloses  
a logical to physical (L2P) component coupled to the command component; converting, via the L2P component, a logical address associated with each of the host commands or firmware commands to be associated with a physical address of the plurality of physical addresses each associated with host commands or firmware commands in the memory device (e.g., LMT 310 implemented as a CAM.  The use of a CAM architecture allows the processor to perform high-speed searching of the LMT by supplying a search value (e.g., including logical register and thread id) and then receive an indication as to whether any entries in the CAM match that search value, 0091 Fig. 3A);
sending at least one host command or at least one firmware command to the L2P component, wherein in response to initially receiving the at least one host command and the at least one firmware command simultaneously, sending to the L2P component in an order associated with a round-robin priority  (e.g., (e.g., FIG. 3A by the arrows showing that various entries 315 in LMT 310 correspond to certain ones of physical registers 360, 0086 Fig. 3A).
Palmer in view of Golla does not disclose, but  Jain discloses  
sending the plurality of commands and the associated plurality of physical addresses to the command component (e.g.,  RMW command is launched to the pin interface 122, para 0042;  non-RMW commands, e.g., read/write commands, for which a CAM hit does not occur are placed in the read command FIFO 116 or write command FIFO 118 as appropriate, 0044);
 tracking, via the command component, which of the received commands are: 
pending commands, wherein a pending command indicates that a previously received command 1s associated with a same particular physical address of the plurality of physical addresses in the memory device as the pending command and the pending commands are delayed, wherein the delay of the pending commands is equal to a time period to execute the previously received command associated with the same particular physical address (e.g., If, in the meantime, another command (e.g., read/write/RMW) is received that involves the same address, the command is stored in the CAM structure 104, 0042; "hit" the cache due to an address match in the address field 106… pending memory commands executed according to the command stored in the command storage 112., 0043); 
or active commands, wherein an active command indicates that there are no commands with a same physical address of the plurality of physical addresses in the memory device to be executed and each of the commands are associated with a command identification (ID) that indicates a location in the CAM of the command component at which the tracked command is stored (e.g., fourth command DW, a write to the same location, can also be serviced right away by replacing the data store field 202 with the data for the fourth command DW. A fifth command ER, a read of the same location, can also be serviced right away using the data in the data store 202. If this is the last command in the CAM 104', based on the setting of the dirty bit, a write to memory is initiated. Upon receiving the write complete signal, the dirty bit 204 in the data store 202 is reset. If no more commands are pending on the same address, the CAM entry can be made eligible for replacement if more free entries are needed, 0053); 
wherein the CAM is configured to store each of the plurality of physical addresses associated with each corresponding received command in an entry in the CAM (e.g., the CAM structure 104 includes an address or tag field 106… banks,, 0041-0043);
 receiving a response from the memory device with a command ID corresponding to an active command associated with the particular physical address and that has been executed (e.g., Upon receiving the write complete signal, the dirty bit 204 in the data store 202 is reset. If no more commands are pending on the same address, the CAM entry can be made eligible for replacement if more free entries are needed, 0053); and 
in response to receiving the response from the memory device; clearing the active command from the location in the CAM of the command component associated with the command ID (e.g., Upon receiving the write complete signal, the dirty bit 204 in the data store 202 is reset. If no more commands are pending on the same address, the CAM entry can be made eligible for replacement if more free entries are needed, 0053, 0053); and 
executing a command associated with a different physical address than the particular physical address subsequent to the active command and prior to the pending command, wherein the command that is received subsequent to:
the active command associated with the particular physical address; and 
a pending command also associated with the particular physical address (e.g., non-RMW commands, e.g., read/write commands, for which a CAM hit does not occur are placed in the read command FIFO 116 or write command FIFO 118 as appropriate. Commands that must wait for other commands are place in the coherency command FIFO 120 to wait until a related command is completed. For example, when a RMW command is received, the read command can be launched to the pin interface 122 while the associated RMW command waits in the CAM to wait completion of the read operation. Upon completion of the read operation, the associated RMW command is invoked and modified data based on the RMW command is written back to pin interface if no more commands exist in the link list.., 0044); and  
executing the pending command subsequent to the command with the different physical address in response to the command with the different physical address being executed (e.g., The write command goes into the write command FIFO 118. With this arrangement, normal read and write operations can still proceed while a RMW command is waiting for its read data: and 
ordering write commands in a first-in first-out (FIFO) order (e.g., a mechanism to order memory read and write commands… pending queue, 0039-0040), wherein:
an initial write command that is associated with a physical address associated with an unexecuted command is prevented from being executed the initial write command is executed in response to the unexecuted command being executed (e.g., another command (e.g., read/write/RMW) is received that involves the same address, the command is stored in the CAM structure 104 by finding a free entry, invalidating it, and using its associated command storage field 112 to store the new command and connect it to the tail of linked list already attached to the entry associated with the CAM hit, 0042; a first command at the head of the queue is a write command, 0053);  and
subsequent write commands are prevented from being executed until the initial write command is executed (e.g., A read or write command at the head of the link list in the CAM 104' waits for an operation completed signal from pin interface logic 122 signaling that a write has completed or read data has been returned. After the operation completed signal is received, the pending commands for the same address can be serviced, 0052; Upon completion of the write operation, the pin interface generates a signal to indicate write completion, 0053).

It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the memory access and control of Palmer  with Golla, with Jain  providing the benefit of the pending commands for the same address can be serviced without requiring memory operations since the information resides in the data store field 202 of the CAM 104' (see Jain, 0052), multiple commands from the link list can be serviced if ordering rules are satisfied thereby making it possible to hide memory latency (0098), memory bandwidth is saved if there is a relatively high level of activity on a single queue (0100).

Palmer in view of Golla and Jain does not disclose, but  Sallese discloses  
associated with the same particular physical address (e.g.,  operation 508 includes holding (e.g., delaying) the read command. In some approaches the read command is held in a queue. Moreover, the read command is preferably held until the active RMW operation is completed. Accordingly, operation 508 may include holding the read command for a predetermined amount of time before determining whether the active RMW operation has completed in decision 510. , 0086 Fig. 5; The relationship between logical and PBAs is managed in a LPT, 0080, Fig. 5).

It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the memory access and control of Palmer  with Golla’s disclosure of conflicts, with Jain with Sallese, providing the benefit of able to improve partial write operation performance by executing the corresponding RMW operations on NVRAM drives in hardware rather than relying on software. Accordingly, a RMW engine can be implemented in the command/data path which will be responsible for ensuring that only full write operation commands and data associated therewith are passed to downstream logic. Moreover, implementing CAM in hardware allows for search operations performed in a LBA table to be completed in a single clock cycle, thereby drastically reducing time delays. As a result, some of the embodiments included herein are able to ensure that read and/or write coherency is maintained for RMW operations while also significantly improving overall efficiency of the storage system (0076).


	Claim 16, Palmer discloses the processing device receives host commands from a processor external to the system (e.g., Memory systems, such as SSDs, can receive commands from a host in association with memory operations, such as read and write operations, to transfer data (e.g., between the memory devices and the host), col 1:49-60, Fig. 1).
	the firmware commands from a processor not external to the system (e.g., controller 108 can include, for example, a number of components in the form firmware (e.g., one or more integrated circuits) and/or software for controlling access to the number of memory devices 110-1, .  . . , 110-N and/or for facilitating data transfer between the host 102 and memory devices 110-1, .  . . , 110-N., col 4:56-67, Fig. 1).

Claim 18.  Palmer in view of Golla does not disclose, but  Jain discloses  
 wherein the CAM is to perform operations comprising: delaying execution of a pending command associated with a same physical address as an active command; and executing the delayed command in response to receiving the response indicating that the active command has been executed (e.g., A read or write command at the head of the link list in the CAM 104' waits for an operation completed signal from pin interface logic 122 signaling that a write has completed or read data has been returned. After the operation completed signal is received, the pending commands for the same address can be serviced, 0052). 
It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the memory access and control of Palmer  with Golla, with Jain  providing the benefit of the pending commands for the same address can be serviced without requiring memory operations since the information resides in the data store field 202 of the CAM 104' (see Jain, 0052), multiple commands from the link list can be serviced if ordering rules are satisfied thereby making it possible to hide memory latency (0098), memory bandwidth is saved if there is a relatively high level of activity on a single queue (0100).

Claim 19. Palmer in view of Golla does not disclose, but  Jain 
discloses  wherein the CAM is to perform operations further comprising: linking the delayed pending command to the active command (e.g.,  another command (e.g., read/write/RMW) is received that involves the same address, the command is stored in the CAM structure 104 by finding a free entry, invalidating it, and using its associated command storage field 112 to store the new command and connect it to the tail of linked list already attached to the entry associated with the CAM hit., 0042).
It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the memory access and control of Palmer  with Golla, with Jain  providing the benefit of the pending commands for the same address can be serviced without requiring memory operations since the information resides in the data store field 202 of the CAM 104' (see Jain, 0052), multiple commands from the link list can be serviced if ordering rules are satisfied thereby making it possible to hide memory latency (0098), memory bandwidth is saved if there is a relatively high level of activity on a single queue (0100).

Claim 20. Palmer in view of Golla does not disclose, but  Jain 
wherein the CAM is to perform operations further comprising: in response to receiving the response from the memory device, executing the delayed pending command based on the link (e.g., next field 108 points to the next entry in the link and the tail field 110 points to the last entry in the link. After data is returned by the pin interface 122, the linked list in the CAM 104 is processed with pending memory commands executed according to the command stored in the command storage 112, 0043; Upon receiving the write complete signal, the dirty bit 204 in the data store 202 is reset. If no more commands are pending on the same address, the CAM entry can be made eligible for replacement if more free entries are needed, 0053).
It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the memory access and control of Palmer  with Golla, with Jain  providing the benefit of the pending commands for the same address can be serviced without requiring memory operations since the information resides in the data store field 202 of the CAM 104' (see Jain, 0052), multiple commands from the link list can be serviced if ordering rules are satisfied thereby making it possible to hide memory latency (0098), memory bandwidth is saved if there is a relatively high level of activity on a single queue (0100).


7.	Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Palmer (US9116625) in view of Golla (cited above) and Jain (cited above)  and Sallese (cited above) and further in view of Sugimoto et al. (US20160004642)
As per claim 7. 
Palmer does not disclose, but Golla discloses  
	and the command ID indicates a particular entry location in a queue of the CAM tha the associated command and physical address corresponds to (e.g., Entry 315, in one embodiment, includes a logical register field 317, a thread identification field 319, 0087).

It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the memory access and control of Palmer, with Golla, providing the benefit of allows the processor to perform high-speed searching of the LMT by supplying a search value (e.g., including logical register and thread id) and then receive an indication as to whether any entries in the CAM match that search value (see Golla, 0091), for mapping logical to physical registers within computer processors (0002).

Palmer in view of Golla and Jain and Sallese does not teach however, Sugimoto teaches wherein the command component is configured to associate each command and associated physical address with a command identification (ID) (Sugimoto: Fig. 5,, write command 1010, command ID 1012, and LBA start address 1013; "A command ID is a field storing an ID specific to a command, and a designated ID is assigned to this field in the response information of the command to have the storage controller 10 recognize which command the response information corresponds to" (paragraph 0083); paragraph 0075. Linking logical storage spaces to physical storage spaces).
Before the effective filing date of the claimed inventions, it would have been obvious to a person of ordinary skill in the art to modify Palmer and Golla and  Jain and Sallese to include wherein the command component is configured to associate each command and associated physical address with a command identification (ID) as taught by Sugimoto since doing so would provide the benefit of [Sugimoto: "According to the present invention, in the storage device, when compressing the write data received from the server and storing in the HDD, the data written to the decompression VOL is compressed online in a cache memory, and the compressed data is stored in a volume (compression VOL) directly mapped to the final storage media by appending data, so that there is no need to perform a complex process during data update. Further, by maintaining a mapping information between an area of the decompression VOL (where uncompressed data is stored) and an area of the compression VOL (where compressed data is stored), even when a read request to a decompression VOL arrives from the superior device, the location information in the decompression VOL designated by the read request can be converted to a location information of the final storage media (storage media mapped to the compression VOL) based on the mapping information, and compressed data is read from the final storage media, so that an access performance equivalent to accessing a normal volume (that does not compress data during storage) can be achieved" (paragraph 0009); "A command ID is a field storing an ID specific to a command, and a designated ID is assigned to this field in the response information of the command to have the storage controller 10 recognize which command the response information corresponds to. The storage controller 10 generates an ID capable of uniquely identifying a command when creating a command, creates a command storing this ID in the command ID field, and transmits the command to the cache memory 26. Then, in the cache memory 26, when a process corresponding to the received command is completed, it includes the command ID of the relevant command in the response information and returns the same to the storage controller 10. When receiving this response information, the storage controller 10 acquires the ID included in the response information to recognize completion of the relevant command. Further, status (element 1022 of FIG. 5) included in the response information is a field storing information showing whether the processing of the command has been completed normally or not. If the processing of the command has not been completed normally (error), a number capable of identifying the cause of the error or the like is stored in the status" (paragraph 0083)].

As per claim 8. Palmer does not teach however, Sugimoto teaches wherein the command component is configured to receive a response from the memory component that a particular command has been executed, wherein the response includes a command ID (Sugimoto: "Then, in the cache memory 26, when a process corresponding to the received command is completed, it includes the command ID of the relevant command in the response information and returns the same to the storage controller 10" (paragraph 0083)).
As per claim 9. Palmer does not teach however, Sugimoto teaches wherein the command component is configured to clear an active command associated with the received command ID (Sugimoto: Paragraph 0083. The storage controller receives the command ID and recognizes completion of the corresponding command). 

9.	Claims 17 are rejected under 35 U.S.C. 103 as being unpatentable over Palmer (US9116625) in view of Golla (cited above) and Jain (cited above) and Sallese (cited above) and further in view of Greenberg (US 20150279441)
Claim 17. Palmer in view of Golla and Jain and Sallese and Sugimoto do not disclose, but Greenberg discloses wherein the firmware commands, when executed, cause: a refresh of data; or a number of clock cycle operations to be performed (e.g., firmware, … CAM is integrated into a memory device to transparently track row activations for that memory device and refresh potentially degraded rows as necessary, 0024).

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the memory access and control of Palmer in view of Golla and Jain and Sallese and Sugimoto, with Greenberg, providing the benefit of Activation of memory portions is tracked to allow another portion of the memory to be refreshed before it is corrupted by multiple activations (see Greenberg, 0006).




Response to ARguments
Applicant's arguments with respect to the 35 USC 103 rejections filed on 7/14/2022 have been fully considered but are non-persuasive in view of the rejection.

For Claims 1 and 10 and 15, Applicant argues that the cited references do not disclose the amended limitations related to time period… with the particular physical address.

In this OA, the amended limitations of claims 1, 10 and 15 are rejected under Sallese, Palmer and Golla and Jain.  See rejections above for details (omitted herein for brevity).
Specifically, Palmer discloses 
A particular time period (e.g., Processing of the commands in the pending command queue 235 can be delayed for a time period (e.g., until a number of commands from the active command queue 231 have been executed and removed from the active command queue 231)., col 10:50-60).

Palmer in view of Golla and Jain does not disclose, but  Sallese discloses  
associated with the particular physical address (e.g.,  operation 508 includes holding (e.g., delaying) the read command. In some approaches the read command is held in a queue. Moreover, the read command is preferably held until the active RMW operation is completed. Accordingly, operation 508 may include holding the read command for a predetermined amount of time before determining whether the active RMW operation has completed in decision 510. , 0086 Fig. 5; The relationship between logical and PBAs is managed in a LPT, 0080, Fig. 5).

It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the memory access and control of Palmer  with Golla’s disclosure of conflicts, with Jain with Sallese, providing the benefit of able to improve partial write operation performance by executing the corresponding RMW operations on NVRAM drives in hardware rather than relying on software. Accordingly, a RMW engine can be implemented in the command/data path which will be responsible for ensuring that only full write operation commands and data associated therewith are passed to downstream logic. Moreover, implementing CAM in hardware allows for search operations performed in a LBA table to be completed in a single clock cycle, thereby drastically reducing time delays. As a result, some of the embodiments included herein are able to ensure that read and/or write coherency is maintained for RMW operations while also significantly improving overall efficiency of the storage system (0076).

For claim 10, 15, Applicant’s arguments are based on similarity to claim 1, addressed above.
For claims 2, 3, 4-5, 7-9, 12-14, Applicant’s argument is based on dependency from claims 1, 10 and/or 15, addressed above.

For claims 16-20, Applicant’s argument is based on dependency from claim 15, addressed above.
	Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAUTAM SAIN whose telephone number is (571)270-3555. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 571-272-4098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GAUTAM SAIN/Primary Examiner, Art Unit 2135